Citation Nr: 1027397	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  09-16 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus, type II, with erectile dysfunction and 
calcinosis, bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert Morales, Law Clerk


INTRODUCTION

The Veteran served on active military duty from July 1968 to June 
1972 as a Maintenance Facility Specialist in the U.S. Air Force.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision by the above Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking an increased initial rating for his 
service connected diabetes mellitus, type II with erectile 
dysfunction and calcinosis.  He is currently rated at 20 percent 
for diabetes mellitus, type II, and is also receiving special 
monthly compensation for the loss of use of a creative organ.  
The Veteran wrote in his May 2008 Notice of Disagreement that he 
was being treated at the Kerrville VA Medical Center (VAMC).  In 
May 2010, the Veteran sent the Board copies of medication records 
from the South Texas Veterans Health Care System - Kerrville 
Division.  The Kerrville VAMC is a VA medical facility, and the 
records show that the Veteran has been receiving treatment for 
his service connected disability since at least February 2008.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009)) 
requires VA to obtain any relevant records held by any Federal 
department or agency.  38 U.S.C.A. § 5103A(b)(3), (c)(3).  
However, VA has not obtained and has not considered the VA 
medical records in the course of evaluating the Veteran's claim.  
When VA is put on notice as to the possibility of certain records 
existing, VA is under a duty to obtain these records.  Murincsak 
v. Derwinski, 2 Vet. App. 363, 373 (1992).  As these records 
relate to the extent of the current disability and contain a 
reasonable possibility of helping to substantiate the Veteran's 
claim, VA must obtain them.  See 38 U.S.C.A. § 5103A; Golz v. 
Shinseki, 590 F. 3d 1317, 1321 (Fed. Cir. 2010).  

Accordingly, the case is REMANDED for the following action:

1.	Obtain the Veteran's VA treatment records 
from the South Texas Veterans Health Care 
System - Kerrville Division.  Attempts to 
obtain these records should be in 
accordance with 38 U.S.C.A. § 5103A(b)(3) 
and implementing regulations.
2.	Thereafter, readjudicate the Veteran's 
claim for an increased initial rating for 
diabetes mellitus, type II.  If the 
determination is unfavorable to the 
Veteran, then he and his representative 
should be provided with a supplemental 
statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


